DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Sub-species A, claims 8-24 in the reply filed on October 16, 2022 is acknowledged.  Action on the merits is as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8 and 17 both recite “ A method of manufacturing a semiconductor package, the method comprising: providing a substrate including a connection…wherein the chip mounting tape comprises: a tape base film including first and second surfaces opposite to each other; and an adhesive film including a third surface facing the first surface of the tape base film, and a fourth surface opposite to the third surface, wherein the adhesive film includes a plurality of voids therein, and wherein the semiconductor chip is adhered to the fourth surface of the adhesive film”.  These claims overlap two statutory classes.  Claims It is unclear to the Examiner as to whether the Applicant is claiming a method or device.  Examiner notes there are other claims that deal more with structure/device rather than a method.  MPEP 2173.05(p) states as follows:
“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph)”.
Claims 2-20 inherit these deficiencies due to their dependency.  Claims 11, 18, 19, 22 and 23 and structural limitations and have nothing to do with a method of manufacturing a semiconductor package.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (Honda) (TW 20209309 A) in view of Wang (WO 2020094095 A1) in view of Rorabaugh et al. (Rorabaugh) (US 2004/0076817 A1).
	In regards to claim 8, Honda (Figs. 1a-2c and associate text) discloses a method of manufacturing a semiconductor package (Fig. 2c), the method comprising: providing a substrate (item 5) including a connection pad (not shown, see carrier section, pad could be a topmost metal layer of Cu or iron or other plates as the carrier can have multiple layers), the substrate (item 5) having a top surface and a bottom surface opposite the top surface; placing a semiconductor chip (item 2) including a connection terminal (item 3) on the connection pad (not shown, see carrier section, pad could be a topmost metal layer of Cu or iron or other plates as the carrier can have multiple layers), the semiconductor chip (item 2) having a top surface and a bottom surface opposite the top surface of the semiconductor chip (item 2) and facing the top surface of the substrate (item 5); attaching a chip mounting tape (item 1) to the top surface of the substrate (item 5) and the top surface of the semiconductor chip (item 2); applying a pressure to the chip mounting tape (item 1) to electrically connect the connection terminal (item 3) and the connection pad; and separating the chip mounting tape (item 1) from the substrate (item 5) and the semiconductor chip (item 2), wherein the chip mounting tape (item 1) comprises: a tape base film (item 1b) including first and second surfaces opposite to each other; and an adhesive film (item 1a) including a third surface facing the first surface of the tape base film, and a fourth surface opposite to the third surface, and wherein the semiconductor chip (item 2) is adhered to the fourth surface of the adhesive film (item 1a), but does not specifically disclose providing a substrate with a connection pad.
	Wang (Fig. 15 and associated text) discloses providing a substrate (item 800) with a connection pad (shown but not labeled, portion item 700 is in direct contact with).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Honda with the teachings of Wang for the purpose of an electrical connection.
	Honda as modified by Wang does not specifically disclose wherein the adhesive film includes a plurality of voids therein.
	Rorabaugh (Figs. 1-4 and associated text and items)  discloses wherein the adhesive film (items 16, 30, 116) includes a plurality of voids (items 18, 20, 118) therein.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Honda as modified by Wang with the teachings of Rorabaugh for the purpose of removing the tape easily (paragraphs 29-33).
	In regards to claim 9, Honda (Figs. 1a-2c and associate text) as modified by Wang (Fig. 15 and associated text) discloses wherein the semiconductor chip (item 2) is a first semiconductor chip (item 2) of a plurality of semiconductor chips (item 2) disposed on the substrate (item 5), the connection terminal (item 3) is a first connection terminal (item 3), and the connection pad (shown but not labeled, portion item 700 is in direct contact with, Wang) is a first connection pad (shown but not labeled, portion item 700 is in direct contact with, Wang), and the method further comprises: placing a second semiconductor chip (item 2) including a second connection terminal (item 3) on a second connection pad (shown but not labeled, portion item 700 is in direct contact with, Wang), the second semiconductor chip (item 2) having a top surface and a bottom surface opposite the top surface of the second semiconductor chip (item 2) and facing the top surface of the substrate (item 5), the second semiconductor chip (item 2) different from the first semiconductor chip (item 2), and wherein the second semiconductor chip (item 2) is adhered to the fourth surface of the adhesive film (item 1a).  Examiner notes that is well known in art to have packages with different chips for the purpose of have multi-functional packages.
	In regards to claim 10, Honda (Figs. 1a-2c and associate text) does not specifically disclose wherein the attaching of the chip mounting tape comprises attaching the chip mounting tape to a contact area of the substrate located between the first semiconductor chip and the second semiconductor chip.
	Wang (Fig. 15 and associated text) discloses wherein the attaching of the chip mounting tape (item 900, Wang) comprises attaching the chip mounting tape (item 900, Wang) to a contact area of the substrate (item 800) located between the first semiconductor chip (chip on the left or right) and the second semiconductor chip (chip on the left or right).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Honda with the teachings of Wang for the purpose of an accommodating chamber for protection (Abstract).
	In regards to claim 11, Honda as modified by Wang and Rorabaugh does not specifically disclose wherein a thickness of the first semiconductor chip is different from a thickness of the second semiconductor chip.
	It would have been obvious to modify the invention to include a first semiconductor chip having a thickness different from a thickness of the second semiconductor chip , since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 15, Honda (Figs. 1a-2c and associate text) discloses wherein the separating of the chip mounting tape (item 1) comprises separating the chip mounting tape (item 1) from the substrate (item 1) and the semiconductor chip (item 2) through mechanical peeling (See fifth step).
Claim(s) 12, 13 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (Honda) (TW 20209309 A) in view of Wang (WO 2020094095 A1) in view of Rorabaugh et al. (Rorabaugh) (US 2004/0076817 A1) as applied to claims 8-11 and 15 above and further in view of Bayerer et al. (Bayerer) (US 2013/0203218 A1).
	In regard to claim 12, Honda as modified by Wang and Rorabaugh does not specifically disclose wherein the applying of the pressure to the chip mounting tape to electrically connect the connection terminal and the connection pad, comprises: loading the substrate into a chamber; and adjusting the pressure in the chamber.
	In regard to claims 12, Bayerer (Figs. 1A-4, 6A-8, 13A, 13B and associated text and items) discloses wherein the applying of the pressure to the chip mounting tape (item 4) to electrically connect the connection terminal and the connection pad, comprises: loading the substrate (item 11) into a chamber; and adjusting the pressure (items P61, P62) in the chamber (item 6).
	In regard to claims 13, Bayerer (Figs. 1A-4, 6A-8, 13A, 13B and associated text and items) discloses wherein an internal pressure of the chamber (item 6) is increased to electrically connect the connection terminal and the connection pad (electrically connect the chip to the substrate).
	In regard to claims 16, Bayerer (Figs. 1A-4, 6A-8, 13A, 13B and associated text and items) discloses wherein the applying of the pressure to the chip mounting tape (item 4) to electrically connect the connection terminal and the connection pad, comprises: electrically connecting the connection terminal and the connection pad by applying both heat (item 8) and pressure (items P61, P62) to the chip mounting tape (item 4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Honda as modified Wang and Rorabaugh with the teachings of Bayerer for the purpose electrical and mechanical contact.
	In regards to claim 17, Honda (Figs. 1a-2c and associate text) as modified by Wang (Fig. 15 and associated text), Rorabaugh (Figs. 1-4 and associated text and items)   and Bayerer (Figs. 1A-4, 6A-8, 13A, 13B and associated text and items) discloses a method of manufacturing a semiconductor package, the method comprising: providing a substrate including connection pads, the substrate including a top surface and a bottom surface; placing, on the connection pads, a first semiconductor chip including a first connection terminal and a second semiconductor chip different from the first semiconductor chip and including a second connection terminal, each of the first semiconductor chip and second semiconductor chip including a top surface, and a bottom surface facing the top surface of the substrate; attaching a chip mounting tape to the top surface of the substrate and the top surfaces of the first and second semiconductor chips; loading the substrate to which the chip mounting tape is attached into a chamber; increasing an internal pressure and an internal temperature of the chamber to electrically connect the connection pads and the first and second connection terminals, respectively; and separating the chip mounting tape from the substrate and the first and second semiconductor chips, wherein the chip mounting tape comprises: a tape base film including first and second surfaces opposite to each other; and an adhesive film including a third surface facing the first surface of the tape base film, and a fourth surface opposite to the third surface, wherein the adhesive film includes a plurality of voids therein, and wherein the first and second semiconductor chips are adhered to the fourth surface of the adhesive film.  See rejections above.
	In regards to claim 18, Honda as modified by Wang, Rorabaugh and Bayerer does not specifically disclose wherein a thickness of the first semiconductor chip is different from a thickness of the second semiconductor chip.
	It would have been obvious to modify the invention to include a first semiconductor chip having a thickness different from a thickness of the second semiconductor chip , since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 19, Honda (Figs. 1a-2c and associate text) as modified by Wang (Fig. 15 and associated text), Rorabaugh (Figs. 1-4 and associated text and items)   and Bayerer (Figs. 1A-4, 6A-8, 13A, 13B and associated text and items) discloses wherein the chip mounting tape (item 4) is attached along the top and side surfaces of the first and second semiconductor chips (item 13 on left and right, Fig. 13A, Bayerer).
	In regards to claim 21, Honda (Figs. 1a-2c and associate text) as modified by Wang (Fig. 15 and associated text), Rorabaugh (Figs. 1-4 and associated text and items)   and Bayerer (Figs. 1A-4, 6A-8, 13A, 13B and associated text and items) discloses a method of manufacturing a semiconductor package, the method comprising: providing a substrate including connection pads, the substrate including a top surface and a bottom surface; placing, on the connection pads, a first semiconductor chip including a first connection terminal and a second semiconductor chip different from the first semiconductor chip and including a second connection terminal, each of the first semiconductor chip and second semiconductor chip including a top surface, and a bottom surface facing the top surface of the substrate; attaching a chip mounting tape to the top surface of the substrate and the top surfaces of the first and second semiconductor chips; loading the substrate to which the chip mounting tape is attached into a chamber, wherein the chip mounting tape seals the top surfaces of the first and second semiconductor chips and the top surface of the substrate from a region in the chamber above the substrate and first and semiconductor chips; increasing an internal pressure and an internal temperature of the chamber to electrically connect the connection pads and the first and second connection terminals, respectively; and separating the chip mounting tape from the substrate and the first and second semiconductor chips.  See rejections above.
	In regards to claim 22, Honda (Figs. 1a-2c and associate text) as modified by Wang (Fig. 15 and associated text), Rorabaugh (Figs. 1-4 and associated text and items)   and Bayerer (Figs. 1A-4, 6A-8, 13A, 13B and associated text and items) discloses wherein the chip mounting tape (item 4) is conformally formed on the top surfaces of the first and second semiconductor chips (item, 12, Fig. 8, item 13 on left and right, Fig. 13A, Bayerer) and the top surface of the substrate (items 11, 12).
	In regards to claim 23, Honda (Figs. 1a-2c and associate text) as modified by Wang (Fig. 15 and associated text) and Rorabaugh (Figs. 1-4 and associated text and items)   and discloses wherein the chip mounting tape comprises: a tape base film including first and second surfaces opposite to each other; and an adhesive film including a third surface facing the first surface of the tape base film, and a fourth surface opposite to the third surface, wherein the adhesive film includes a plurality of voids therein, and wherein the first and second semiconductor chips are adhered to the fourth surface of the adhesive film. (See rejection above from claim 1).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (Honda) (TW 20209309 A) in view of Wang (WO 2020094095 A1) in view of Rorabaugh et al. (Rorabaugh) (US 2004/0076817 A1) as applied to claims 8-11 and 15 above and further in view of KIM et al. (KIM) (US 2019/0304927 A1).
	In regards to claim 14, Honda as modified by Wang and Rorabaugh does not specifically disclose wherein the separating of the chip mounting tape comprises irradiating ultraviolet light onto the chip mounting tape, wherein the tape base film includes a material transmitting ultraviolet light therethrough, and wherein the adhesive film loses its adhesive strength when irradiated with the transmitted ultraviolet light.
	KIM (Figs. 15A, 15B) discloses wherein the separating of the chip mounting tape (items 100 plus 101), comprises irradiating ultraviolet light onto the chip mounting tape (item 100, paragraph 97), wherein the tape base film (item 100) includes a material transmitting ultraviolet light therethrough, and wherein the adhesive film (curable adhesive of item 101) loses its adhesive strength when irradiated with the transmitted ultraviolet light.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Honda as modified by Wang and Rorabaugh with the teachings of KIM for the purpose of removing the tape (paragraph 97).
Claim(s) 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (Honda) (TW 20209309 A) in view of Wang (WO 2020094095 A1) in view of Rorabaugh et al. (Rorabaugh) (US 2004/0076817 A1) in view of Bayerer et al. (Bayerer) (US 2013/0203218 A1) as applied to claims 12, 13 and 16-23 above and further in view of KIM et al. (KIM) (US 2019/0304927 A1).
	In regards to claims 20 and 24, Honda as modified by Wang, Rorabaugh and Bayerer does not specifically disclose wherein the separating of the chip mounting tape comprises irradiating ultraviolet light onto the chip mounting tape, wherein the tape base film includes a material transmitting ultraviolet light therethrough, and wherein the adhesive film loses its adhesive strength when irradiated with the transmitted ultraviolet light.
	KIM (Figs. 15A, 15B) discloses wherein the separating of the chip mounting tape (items 100 plus 101), comprises irradiating ultraviolet light onto the chip mounting tape (item 100, paragraph 97), wherein the tape base film (item 100) includes a material transmitting ultraviolet light therethrough, and wherein the adhesive film (curable adhesive of item 101) loses its adhesive strength when irradiated with the transmitted ultraviolet light.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Honda as modified by Wang, Rorabaugh and Bayerer with the teachings of KIM for the purpose of removing the tape (paragraph 97).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        November 29, 2022